Title: Elbridge Gerry to Thomas Jefferson, 11 June 1813
From: Gerry, Elbridge
To: Jefferson, Thomas


          Washington 11th June 1813.
          Here I am, my dear Sir, by the partiality of my friends, & discomfiture of my political enemies; again in the vortex of national politicks. My line of duty is plain & easy, & I shall endeavour to adhere to it. But I must confess, that I am much disappointed in a very pleasing anticipation, an interveiw at the seat of government with my ancient & highly respected friend of Monticello; for I am informed by our mutual friends, that he has never been at Washington during the session of Congress, since he has been indulged in his expressed wish to retire from his exalted Station; that of the Supreme mis magistracy of the U States.
          I had the honor of receiving your very friendly & cordial letter of the 11th of June 1812, whilst in my sick chamber, & of answering it on the 15th of august following; but whether you recd the answer or not, I am not informed. If not, I shall be much mortified by the impressions of incivility & disingenuity, which such an apparent neglect must have produced in your mind; & will send a copy of my answer. I seldom take copies of such correspondence, unless with my friends of the highest estimation.
          The efforts to supplant our mutual friend Mr Madison have been happily defeated. His re-election was a matter, in my mind, of vast importance. If the British administration could have effected his overthrow; it would have prostrated at their feet, the Government of the U States.
			 To
			 have substituted General Washington, had he been alive, Yourself, or any other Citizen, under existing circumstances for Mr Madison, would not have altered the case; the
			 impression at home & abroad would have been the same, that the british administration had an irresistible influence in this nation, & the
			 sovereign controul of our politicks. accept dear Sir, the cordial wishes for the happiness of yourself & amiable family, of your sincere, respectful & affectionate 
          friend—E Gerry
        